ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
The Boeing Company                           )      ASBCA No. 61242
                                             )
Under Contract No. F33657-01-D-2050          )

APPEARANCE FOR THE APPELLANT:                        Seth H. Locke, Esq.
                                                      Perkins Coie
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Arthur M. Taylor, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 16 November 2017




                                                     ministr 1ve Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61242, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals